 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of
September 11, 2007, between Carrizo Oil & Gas, Inc., a Texas corporation (the
“Company”), and the purchaser identified on the signature page hereto (the
“Purchaser”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement,
the Company desires to issue and sell to the Purchaser, and the Purchaser
desires to purchase from the Company, shares of Common Stock (as defined herein)
as set forth herein on the Closing Date (as defined herein) pursuant to an
effective Registration Statement on Form S-3, Commission File No. 333-142346.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
ARTICLE I.
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
     “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144. With
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.
     “Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
     “Closing” means the closing of the purchase and sale of the Shares pursuant
to Section 2.1.
     “Closing Date” means the third (3rd) Trading Day following the date of this
Agreement.
     “Commission” means the United States Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



     “Common Stock” means the common stock of the Company, par value $.01 per
share, and any securities into which such common stock may hereafter be
reclassified.
     “Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
     “Company Counsel” means Baker Botts L.L.P.
     “Disclosure Documents” means the Registration Statement, the SEC Reports
and the Schedules, considered together.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “GAAP” shall have the meaning ascribed to such term in Section 3.1(f).
     “Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
     “Material Adverse Effect” means any of (a) a material and adverse effect on
the legality, validity or enforceability of any Transaction Document, (b) a
material and adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (c) a material and adverse impairment to the Company’s ability to
perform, on a timely basis, its obligations under any Transaction Document.
     “Material Permits” means all certificates, authorizations and permits
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary for the Company and its Subsidiaries to conduct their
respective businesses as described in the Disclosure Documents.
     “Per Share Purchase Price” equals $41.40, subject to adjustment for reverse
and forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
prior to the Closing.
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Prospectus Supplement” means the supplement to the base prospectus
contained in the Registration Statement and filed or to be filed with the
Commission pursuant to Rule 424(b) promulgated under the Securities Act.
     “RBC” means RBC Capital Markets Corporation.

2



--------------------------------------------------------------------------------



 



     “Registration Statement” means the registration statement on Form S-3 of
the Company, (Commission File No. 333-142346) covering the sale by the Company
to the Purchaser of the Shares, including the Prospectus Supplement, amendments
and supplements to such registration statements or Prospectus Supplement,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statements.
     “Regulation S-X” means Regulation S-X promulgated by the Commission
pursuant to the Exchange Act.
     “Required Approvals” means (i) filings required pursuant to Section 4.1 and
Section 4.4, (ii) filings required in connection with the issuance and listing
on The Nasdaq Global Select Market of the Shares, (iii) such filings as are
required to be made under applicable state securities laws and (iv) those that
have been obtained prior to the date of this Agreement.
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
     “Schedules” means the disclosure schedules prepared by the Company and
attached to this Agreement.
     “SEC Reports” shall have the meaning ascribed to such term in
Section 3.1(f).
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” means the shares of Common Stock issued or issuable to the
Purchaser pursuant to this Agreement.
     “Short Sale” means all “short sales” as defined in Rule 200 of
Regulation SHO promulgated under the Exchange Act.
     “Subscription Amount” means, as to the Purchaser, the amount set forth
below the Purchaser’s signature block on the signature page hereto, in United
States dollars and in immediately available funds.
     “Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w)
of Regulation S-X promulgated by the Commission under the Exchange Act.
     “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market (other than the OTC Bulletin Board), or (ii) if the Common Stock
is not listed on a Trading Market (other than the OTC Bulletin Board), a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency

3



--------------------------------------------------------------------------------



 



succeeding to its functions of reporting prices); provided that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
     “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Stock Market or the OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.
     “Transaction Documents” means this Agreement and any other agreements
executed or delivered by the Company in connection with the transactions
contemplated hereunder.
     “Transfer Agent” means American Stock Transfer & Trust Company.
ARTICLE II.
PURCHASE AND SALE
     2.1 Closing. On the Closing Date, the Purchaser shall purchase from the
Company and the Company shall issue and sell to the Purchaser, a number of
Shares equal to the Purchaser’s Subscription Amount divided by the Per Share
Purchase Price. Upon satisfaction of the conditions set forth in Section 2.3,
the Closing shall occur telephonically or at such location as the parties shall
mutually agree.
     2.2 Deliveries.
     (a) On the Closing Date, the Company shall:
     (i) deliver or cause to be delivered the number of Shares equal to the
Purchaser’s Subscription Amount divided by the Per Share Purchase Price, by
electronic book-entry at The Depository Trust Company (“DTC”), registered in the
Purchaser’s name and address as set forth on the Purchaser’s signature page
hereto, and released by the Transfer Agent, to the Purchaser at the Closing. No
later than one (1) Business Day after the execution of this Agreement by the
Purchaser and the Company, the Purchaser shall: (I) direct the broker-dealer at
which the account or accounts to be credited with the Shares are maintained,
which broker-dealer shall be a DTC participant, to set up a Deposit/Withdrawal
at Custodian (“DWAC”) instructing the Transfer Agent to credit such account or
accounts with the Shares by means of an electronic book entry delivery, and
(II) remit by wire transfer the amount of funds equal to the aggregate purchase
price for the Shares being purchased by the Purchaser to the following account:
Carrizo Oil & Gas, Inc.
                                        

ABA#                            
Acct#                         ; or
It is the Purchaser’s responsibility to (A) make the necessary wire transfer in
a timely manner and (B) arrange for settlement by way of DWAC in a timely

4



--------------------------------------------------------------------------------



 



manner. If the Purchaser does not deliver the aggregate purchase price for the
Shares or does not make proper arrangements for settlement in a timely manner,
the Shares may not be delivered at Closing to the Purchaser or the Purchaser may
be excluded from the Closing altogether;
     (ii) deliver or cause to be delivered to the Purchaser any prospectus and
Prospectus Supplement as required under the Securities Act; and
     (iii) deliver or cause to be delivered to the Purchaser a legal opinion of
Company Counsel, in the form of Exhibit A attached hereto, addressed to the
Purchaser and providing that RBC and the Purchaser are entitled to rely thereon.
Without limiting the generality of Section 2.3(b), the Purchaser’s obligation to
fund on the Closing Date shall be conditioned upon satisfaction of the
conditions in Section 2.3(b), including delivery of any receivables by the
Company.
     (b) On the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the Purchaser’s Subscription Amount by remitting by
wire transfer the amount of funds equal to the aggregate purchase price for the
Shares being purchased by the Purchaser to an account designated by the Company.
     2.3 Closing Conditions.
     (a) The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met:
     (i) all representations and warranties of the Purchaser contained herein
were true and correct on the date hereof and remain true and correct as of the
Closing Date, except that those representations and warranties that address
matters only as of a particular date shall remain true and correct as of such
date;
     (ii) all obligations, covenants and agreements of the Purchaser required to
be performed at or prior to the Closing Date shall have been performed;
     (iii) the Purchaser shall have delivered the Subscription Amount in
accordance with Section 2.2(b) of this Agreement; and
     (iv) the transactions contemplated in each of those other Securities
Purchase Agreements between the Company and the purchasers named therein, each
dated the date hereof and each containing terms and conditions substantially
similar to the terms and conditions hereof, shall be consummated prior to,
simultaneous with or immediately following the transactions contemplated hereby.
     (b) The obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met or waived in writing
by the Purchaser:

5



--------------------------------------------------------------------------------



 



     (i) all representations and warranties of the Company contained herein were
true and correct on the date hereof and remain true and correct as of the
Closing Date, except that those representations and warranties that address
matters only as of a particular date shall remain true and correct as of such
date;
     (ii) all obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing Date shall have been performed;
     (iii) the Company shall have delivered the items set forth in
Section 2.2(a) of this Agreement;
     (iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
     (v) the Prospectus Supplement shall have been filed with the Commission and
the Registration Statement shall be effective and available for the issuance and
sale of the Shares hereunder;
     (vi) RBC shall have received signed letters from Pannell Kerr Forster of
Texas, P.C. (“PKF”) addressed to RBC and the Board of Directors of the Company
confirming that they are an independent registered public accounting firm within
the meaning of the Securities Act and the rules and regulations promulgated
thereunder (the “Rules”) and containing such other statements and information as
is ordinarily included in accountants’ “comfort letters” with respect to the
financial statements and certain financial and statistical information contained
in the Registration Statement and the Prospectus Supplement;
     (vii) no order preventing or suspending the use of any prospectus or the
Prospectus Supplement shall have been or shall be in effect and no order
suspending the effectiveness of the Registration Statement shall be in effect
and no proceedings for such purpose shall be pending before or threatened by the
Commission, and any requests for additional information on the part of the
Commission (to be included in the Registration Statement or the prospectus or
the Prospectus Supplement or otherwise) shall have been complied with to the
satisfaction of the Commission and the Purchaser; and
     (viii) from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg
Financial Markets shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, nor shall a banking moratorium have been declared either by the United
States or New York state authorities nor shall there have occurred any material
outbreak or escalation of hostilities involving the United States of America
which, in each case, in the reasonable judgment of the Purchaser, makes it
impracticable to purchase the Shares at the Closing.

6



--------------------------------------------------------------------------------



 



ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company represents
and warrants to each Purchaser, except as disclosed or incorporated by reference
in the Registration Statement, as follows:
     (a) Organization and Qualification. The Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational, charter or equivalent documents. The Company and each Subsidiary
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not, individually or in the aggregate, have or reasonably be expected
to have a Material Adverse Effect.
     (b) Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or shareholders in connection herewith and
therewith other than in connection with the Required Approvals. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
     (c) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational, charter or equivalent
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject

7



--------------------------------------------------------------------------------



 



to the Required Approvals, result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
     (d) Issuance of the Shares; Reservation of Common Stock. The Shares have
been duly authorized and, when issued and paid for in accordance with this
Agreement, will be duly and validly issued, fully paid and nonassessable. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement. The issuance by
the Company of the Shares has been registered under the Securities Act. The
Registration Statement is effective and available for the issuance, offering and
sale of the Shares and the Company has not received any notice that the
Commission has issued or intends to issue a stop-order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so. The “Plan of
Distribution” section under the Registration Statement permits the issuance and
sale of the Shares hereunder. Except as described in Section 4.6, and except to
the extent the Purchaser is an affiliate of the Company, and assuming the
accuracy of the representations and warranties of the Purchaser herein, the
Shares at the time of delivery will be freely transferable and tradeable by the
Purchaser without restriction created by the Company. The Company has filed all
applications and other documents necessary for the Shares to be listed on The
Nasdaq Global Select Market, subject only to official notice of issuance.
     (e) Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
set forth in the SEC Reports. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance with all applicable securities laws. Except as set forth in the SEC
Reports, no securities of the Company are entitled to preemptive or similar
rights, and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Shares or except as disclosed in the SEC Reports, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, Common Stock Equivalents,
or contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to issue additional shares of Common
Stock, or Common Stock Equivalents. There are no anti-dilution or price
adjustment provisions contained in any outstanding security issued by the
Company (or in any agreement providing rights to security holders) other than
under the Company’s incentive plan. The issue and sale of the Shares will not,
immediately or with the passage of time, obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the

8



--------------------------------------------------------------------------------



 



Purchaser) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.
     (f) SEC Reports; Financial Statements. The Company has furnished or made
available to the Purchaser true, correct and complete copies of all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for all periods subsequent to December 31, 2006 (the
foregoing materials, including the exhibits thereto, being collectively referred
to herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Registration Statement and any
prospectus included therein, including the Prospectus Supplement to be filed
covering the transactions covered hereby, comply or will comply, as the case may
be, in all material respects with the requirements of the Securities Act and the
rules and regulations of the Commission promulgated thereunder, and none of the
Registration Statement or any such prospectus contains or contained any untrue
statement of a material fact or omits or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the case of any prospectus, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply as to form in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
     (g) Title to Properties. The Company and each Subsidiary has (i) defensible
title to all their interests in the oil and gas properties described in the
Registration Statement and the Prospectus Supplement as being owned or leased by
them, title investigations having been carried out by the Company in accordance
with customary practice in the oil and gas industry, and (ii) good and
marketable title to all other real property and all personal property described
in the Registration Statement and the Prospectus Supplement as being owned by
them, in each case free and clear of all liens, encumbrances, claims, security
interests and defects, except (A) such as would not have a Material Adverse
Effect, (B) security interests securing loans under the Company’s senior secured
revolving credit facility and second lien credit facility, (C) royalties,
overriding royalties and other burdens under oil and gas leases, (D) easements,
restrictions, rights-of-way and other matters that commonly affect oil and gas
properties and (E) liens and encumbrances under gas sales contracts, geophysical
exploration

9



--------------------------------------------------------------------------------



 



agreements, operating agreements, farmout agreements, participation agreements,
unitization, pooling and commutation agreements, declarations and orders and gas
sales contracts, securing payment of amounts not yet due and payable and of a
scope and nature customary in the oil and gas industry. All property (other than
oil and gas properties) held under lease by the Company and each Subsidiary is
held by them under valid, existing and enforceable leases, free and clear of all
liens, encumbrances, claims, security interests and defects, except such as
would not have a Material Adverse Effect.
     (h) Acknowledgment Regarding Purchaser’s Purchase of Shares. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Purchaser or any of its
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchaser’s
purchase of the Shares. The Company further represents to the Purchaser that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
     (i) Disclosure Documents. The Disclosure Documents together with the
Purchase Agreement do not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
     (j) No Material Adverse Effect. Subsequent to the dates as of which
information is given in the Disclosure Documents, except as disclosed in the
Disclosure Documents, there has been no event, occurrence or development that
has had a Material Adverse Effect.
     (k) Litigation. There is no Action pending or, to the knowledge of the
Company, threatened against the Company which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) would have resulted in or reasonably be expected
to result in a Material Adverse Effect. The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Exchange Act or the Securities Act.
     (l) Compliance With Law. Neither the Company nor any Subsidiary is or has
been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business, which violation would reasonably be expected to
result in a Material Adverse Effect.

10



--------------------------------------------------------------------------------



 



     (m) Sarbanes-Oxley Act. The Company is in material compliance with the
requirements that are currently applicable to it under the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations thereunder, except where such
noncompliance would not have or reasonably be expected to result in a Material
Adverse Effect.
     (n) Material Permits. The Company and each Subsidiary possesses all
Material Permits except where the failure to possess such permits would not have
or reasonably be expected to result in a Material Adverse Effect and neither the
Company nor any Subsidiary has received any written notice of Actions relating
to the revocation or material modification of any Material Permit.
     (o) Internal Accounting Controls. The Company and the Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Rules 13a-15 and 15d-15 under the Exchange Act) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities to allow timely
decisions regarding required disclosures. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of a date within 90 days prior to the filing date of the Form 10-K for the
Company’s most recently ended fiscal year and the Form 10-Q for the Company’s
most recently ended fiscal quarter (each such applicable date, the “Evaluation
Date”). The Company presented in its most recently filed Form 10-K or Form 10-Q
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date and except as disclosed in the SEC
Reports, there have been no significant changes in the Company’s internal
control over financial reporting that have materially affected, or are
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
     3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
     (a) Organization; Authority. The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution, delivery and performance by the Purchaser of this
Agreement have been duly authorized by all necessary corporate, limited
liability company, partnership or similar action on the part of the Purchaser.
This

11



--------------------------------------------------------------------------------



 



Agreement has been duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
The Purchaser was not formed and is not being used solely for the purpose of
purchasing or holding the Shares pursuant to this Agreement.
     (b) Distribution. The Purchaser is purchasing the Shares for its own
account and not with a view to distribution. The Purchaser (i) does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares, and (ii) has no present plan, intention or
understanding and has made no arrangement to sell any Shares at any
predetermined time or for any predetermined price. The Purchaser is not required
to be registered as a broker-dealer under Section 15 of the Exchange Act.
     (c) Purchaser Status. The Purchaser is either (i) a Qualified Institutional
Buyer within the meaning of Rule 144A under the Securities Act or (ii) an
“accredited Purchaser” as defined in Rule 501(a) under the Securities Act.
     (d) No Trading. The Purchaser represents and warrants that, except as
otherwise disclosed to the Company in writing, from September ___, 2007 (the
“Discussion Time”), up through the execution of this Agreement, neither the
Purchaser nor its Affiliates, directly or indirectly, executed any Short Sales
or engaged in any other trading in the Common Stock or any derivative security
thereof or disclosed the existence of the offering contemplated by this
Agreement to any other person not subject to a non-disclosure agreement or
similar agreement regarding the same. Notwithstanding the foregoing, in the case
of a Purchaser and/or its Affiliates that is, individually or collectively, a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s or Affiliates assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s or Affiliates
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio managers that have knowledge about
the financing transaction contemplated by this Agreement.
     The Company acknowledges and agrees that the Purchaser does not make or has
not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2
and Section 4.6.
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
     4.1 Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.,
Eastern time, on the Trading Day following the date hereof, issue a press
release disclosing the material

12



--------------------------------------------------------------------------------



 



terms of the transactions. The Company shall, by 8:30 a.m., Eastern time, by the
second Trading Day following the date hereof file (i) a Current Report on Form
8-K (which attaches as an exhibit a form of this Agreement) disclosing the
material terms of the transactions contemplated hereby, and (ii) the Prospectus
Supplement delivered by the Company in connection herewith with the Commission
via the EDGAR system on a timely basis. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of the Purchaser, or include the
name of the Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, except as set forth in the exhibits to be attached to the
Form 8-K contemplated above, without the prior written consent of the Purchaser
(such consent not to be unreasonably withheld), except (i) as required by
federal securities law or (ii) to the extent such disclosure is required by law,
judicial process or Trading Market regulations, in which case the Company shall
provide the Purchaser with prior notice of such disclosure permitted under
subclause (i) or (ii).
     4.2 Non-Public Information. Except in connection with the transactions
contemplated by the Transaction Documents prior to their public announcement,
the Company covenants and agrees that neither it nor any other Person acting on
its behalf will provide the Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
     4.3 Indemnification of Purchaser. Subject to the provisions of this
Section 4.3, the Company will indemnify and hold the Purchaser and its
directors, officers, shareholders, partners, members, employees and agents
(each, a “Purchaser Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Purchaser Party may suffer or
incur (the “Indemnified Liabilities”) as a result of or relating to (a) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or in the other Transaction Documents or
(b) any Action brought or made against such Purchaser Party by a third party as
a derivative action brought on behalf of the Company and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Shares. The Company shall not be liable to the Purchaser under
this provision in respect of any Indemnified Liability if such liability arises
out of any misrepresentation by the Purchaser in Section 3.2 or Section 4.6 of
this Agreement, any gross negligence or wrongful conduct of Purchaser, or any
violations of law, rule or regulation by the Purchaser. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.
If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly (but in any event within 10 Business Days) notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing. Any Purchaser Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall

13



--------------------------------------------------------------------------------



 



be at the expense of such Purchaser Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Purchaser
Party. The Company shall in any event only be liable for the fees and expenses
of one firm of attorneys for all Purchaser Parties under this Agreement and the
indemnified parties under all other securities purchase agreements dated of even
date herewith between the Company and other purchasers. The Company will not be
liable to any Purchaser Party under this Section 4.3 for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
consent shall not be unreasonably withheld or delayed.
     4.4 Reservation and Listing of Common Stock. The Company shall promptly
secure the listing of all of the Shares upon The Nasdaq Global Select Market or
other national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed or quoted.
     4.5 Approval of Subsequent Equity Sales. The Company shall not issue shares
of Common Stock or Common Stock Equivalents if as a result of the transactions
contemplated by this agreement such issuance would require shareholder approval
of the transactions contemplated by the Transaction Documents pursuant to
Rule 4350 of the NASD Marketplace Rules or any similar rule of any other Trading
Market, unless and until such shareholder approval is obtained prior to such
issuance.
     4.6 Trading Limitations and Restrictions on Short Sales. The Purchaser
represents, warrants, covenants and agrees that (a) from the Discussion Time
through the date hereof, the Purchaser did not, and (b) from the date hereof
until the date the transactions contemplated by this Agreement are first
publicly announced by the Company as described in Section 4.1, the Purchaser and
its Affiliates will not, directly or indirectly, trade in the Common Stock or
execute or effect (or cause to be executed or effected) any transaction
(including any Short Sale) in the Common Stock or disclose the existence of the
offering contemplated by this Agreement to any other person not subject to a
non-disclosure or similar agreement regarding the same. Furthermore, until the
date the transactions contemplated by this Agreement are first publicly
announced by the Company as described in Section 4.1, the Purchaser and its
Affiliates will not directly or indirectly sell, offer to sell, solicit offers
to buy, dispose of, loan, pledge or grant any right with respect to shares of
Common Stock, except in compliance with all relevant securities laws and
regulations.
     Notwithstanding the foregoing, the Purchaser makes no representation,
warranty or covenant hereby that it will not engage in Short Sales in the
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced by the Company as described in
Section 4.1. Notwithstanding the foregoing, in the case of a Purchaser and/or
its Affiliates that is, individually or collectively, a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Affiliates assets and the portfolio managers have no direct
knowledge of the investment decisions made by the portfolio managers managing
other portions of such Purchaser’s or Affiliates assets, the covenant set forth
above shall only apply with respect to the portion of assets managed by the

14



--------------------------------------------------------------------------------



 



portfolio managers that have knowledge about the financing transaction
contemplated by this Agreement. Each Purchaser agrees that it will not use any
of the Shares acquired pursuant to this Agreement to cover any short position in
the Common Stock if doing so would be in violation of applicable securities
laws. For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.
     4.7 Filing of Prospectus Supplement. The Company shall prepare the
Prospectus Supplement in a form approved by RBC (which approval may not be
unreasonably withheld) and file such Prospectus Supplement pursuant to Rule
424(b) under the Securities Act not later than the Commission’s close of
business on the second Business Day following the execution and delivery of this
Agreement, or, if applicable, such earlier time as may be required by the Rules.
The Company shall not file any amendment of the Registration Statement or the
Prospectus Supplement relating to the transactions contemplated by this
Agreement unless the Company has furnished RBC a copy for its review prior to
filing and shall not file any such proposed amendment or supplement to which RBC
reasonably objects. The Company shall use its best efforts to prevent the
issuance of any such stop order and, if issued, to obtain as soon as possible
the withdrawal thereof.
     4.8 Blue Sky Filings. The Company shall make all filings and reports, if
any, relating to the offer and sale of the Shares required under applicable
securities or blue sky laws of the states of the United States following the
Closing.
ARTICLE V.
MISCELLANEOUS
     5.1 Fees and Expenses. Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all stamp and other taxes and duties
levied in connection with the sale of the Shares.
     5.2 Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into the Transaction Documents, exhibits and
schedules.
     5.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of

15



--------------------------------------------------------------------------------



 



transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, (c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) in all other cases, upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.
     5.4 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
     5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     5.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (except that no such prior
written consent will be required in connection with the sale of all or
substantially all of the business, assets or properties of the Company by means
of an asset purchase, merger, consolidation or otherwise). The Purchaser may
assign any or all of its rights under this Agreement to any Affiliate of the
Purchaser to whom the Purchaser assigns or transfers any Shares, provided such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions hereof that apply to the Purchaser.
     5.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
     5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via

16



--------------------------------------------------------------------------------



 



registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. The parties
hereby waive all rights to a trial by jury. If either party shall commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
     5.9 Survival. The representations, warranties, covenants and agreements
contained herein shall survive until one year following the Closing and delivery
of the Shares.
     5.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
     5.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     5.12 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity or bond, if
requested. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares.
     5.13 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
     5.14 Independent Nature of Purchaser’s Obligations and Rights. The
obligations of the Purchaser under the Transaction Documents or any similar
transaction document are several and not joint with the obligations of any other
purchaser of the Common Stock on the Closing Date, and no such purchaser shall
be responsible in any way for the performance of the obligations of any other
purchaser under these Transaction Documents or any similar transaction document.

17



--------------------------------------------------------------------------------



 



Nothing contained herein or in any Transaction Document or in any other document
executed in connection with the sale of the Common Stock on the Closing Date,
and no action taken by the Purchaser pursuant hereto or any other purchase
pursuant thereto, shall be deemed to constitute the purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents or any other document executed in connection with the sale
of the Company’s Common Stock on the Closing Date. The Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other purchaser to
be joined as an additional party in any proceeding for such purpose. The
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company represents that it has
provided all purchasers of the Common Stock on the Closing Date with the same
terms for the purchase of the Common Stock and substantially similar forms of
transaction documents and that the Company has elected to do so for the
convenience of the Company and not because it was required or requested to do so
by such purchasers.
     5.15 Acknowledgment Regarding RBC. The Purchaser acknowledges that RBC is
acting as a placement agent for the Shares being offered hereby and will be
compensated by the Company for acting in such capacity. The Purchaser further
acknowledges that RBC has acted solely as agent of the Company in connection
with the offering of the Shares by the Company. The Purchaser further
acknowledges that the provisions of Sections 2.3(b)(vi), 3.2(b) and this 5.15
are for the benefit of and may be enforced by RBC.
[Signature Pages Follows]

18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

              Company : CARRIZO OIL & GAS, INC.       Address for Notice:
 
           
By:
           
 
 
 
Name:       1000 Louisiana Street, Suite 1500
 
  Title:       Houston, Texas 77002
 
          Attn: S.P. Johnson, IV, President and
 
                   Chief Executive officer
 
          Fax: (713) 328-1035
 
         

With a copy to (which shall not constitute notice):
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, Texas 77002
Attn: Gene J. Oshman
Fax: 713-229-7778
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASER FOLLOWS]

19



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO CARRIZO SECURITIES PURCHASE
AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Purchasing Entity:
Signature of Authorized Signatory of Investing Entity:
Name of Authorized Signatory:
Title of Authorized Signatory:
Email Address of Authorized Entity:
Fax:
Address for Notice of Purchasing Entity:
DWAC Instructions for Common Stock:
Subscription Amount: $

20